— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Held, J.), entered May 2, 2002, which, upon a jury verdict on the issue of liability, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ argument, it cannot be said that the jury could not have reached its verdict on any fair interpretation of the evidence. Thus, we conclude that the verdict was not against the weight of the evidence (see Lolik v Big v Supermarkets, 86 NY2d 744, 746 [1995]; Cohen v Hallmark Cards, 45 NY2d 493, 498 [1978]; Zavos v White, 234 AD2d 363 [1996]; Rice v Massalone, 160 AD2d 861, 862 [1990]; Nicastro v Park, 113 AD2d 129, 133 [1985]).
The plaintiffs’ remaining contentions either are unpreserved for appellate review or without merit. Smith, J.P., Luciano, H. Miller and Townes, JJ., concur.